Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (the “Employment Agreement” or
“Agreement”), dated this 30th day of December 2011 (the “Effective Date”), is by
and between Bering Exploration Inc., a Nevada corporation, (the “Company”), and
Frederick Huttner (the “Executive”) an individual.


WHEREAS, the Company and Executive were parties to that certain Employment
Agreement dated effective as of October 28, 2011 (the “Existing Agreement”); and


WHEREAS, the Company and Executive desire to enter into this Agreement to
replace and supersede the Existing Agreement in its entirety, effective as of
the Effective Date;


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:


1.           Effect of Agreement.  Effective as of the Effective Date, this
Agreement supersedes and replaces any pre-existing employment agreements between
the Company and Employee, including the Existing Agreement.


2.           Term of Agreement; Termination of Prior Agreement.  Subject to the
terms and conditions hereof, the term of employment of the Executive under this
Employment Agreement shall be for the period commencing on the Effective Date
and terminating on October 28, 2012, unless sooner terminated as provided in
accordance with the provisions of Section 5 hereof.  (Such term of this
agreement is herein sometimes called the “Retained Term”).


3.           Employment.  The Company hereby agrees to employ the Executive as
President (“President”) of the Company with such duties as assigned from time to
time by the Company, and the Executive hereby accepts such employment and agrees
to perform his duties and responsibilities hereunder in accordance with the
terms and conditions hereinafter set forth.


4.           Duties and Responsibilities.


(a)
Duties.  Executive shall perform such duties as are usually performed by a
President with such duties as assigned from time to time by the Company and will
be consistent of a business similar in size and scope as the Company and such
other reasonable additional duties as may be prescribed from time-to-time by the
Company’s CEO which are reasonable and consistent with the Company’s operations,
taking into account Executive’s expertise and job responsibilities. This
agreement shall survive any job title or responsibility change.  All actions of
Executive shall be subject and subordinate to the review and approval of the
CEO.  The board of directors shall be the final and exclusive arbiter of all
policy decisions relative to the Company’s business.



(b)
Devotion of Time.  During the term of this agreement, Executive agrees to devote
the necessary time to the business and affairs of the Company (including its
subsidiaries) to the extent necessary to discharge the responsibilities assigned
to Executive and to use reasonable best efforts to perform faithfully and
efficiently such responsibilities.  During the term of this Agreement it shall
not be a violation of this Agreement for Executive to manage personal
investments or companies in which personal investments are made.



 
 

--------------------------------------------------------------------------------

 
 
5.           Compensation and Benefits During the Employment Term.


 
(a)
Stock Compensation.  The board of directors may, at their sole discretion, grant
to Executive an award of stock, warrants, stock options, or stock appreciation
rights pursuant to any equity compensation plan in effect during the Retained
Term, subject to the limitations provided for under such plan.  With respect to
tax withholding required upon any taxable event arising as a result of any stock
awards pursuant to this Employment Agreement, Executive may elect to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
shares having a fair market value on the date the tax is to be determined equal
to the minimum statutory total tax which could be imposed on the transaction.
All such elections shall be made in writing, signed by the Executive, and shall
be subject to any restrictions or limitations that the Company, in its
discretion, deems appropriate. Any fraction of a share required to satisfy such
obligation shall be disregarded and the Executive shall instead pay the amount
due in cash.



 
(b)
Short Term Incentive Bonus. The Executive shall be entitled to receive up to
$175,000 bonus at the discretion of the board of directors.



6.           Termination.


 
(a)
Executive's employment under the Agreement may be terminated under any of the
following circumstances:

        
 
(i) 
By the Company or Executive at any time, upon 5 days written notice.



 
(ii)
Immediately, upon written notice by the Company for Cause which for purposes of
the Agreement shall be defined as (i) Executive's willful breach of any term or
provision of the Agreement which breach shall have remained substantially
uncorrected for 20 days with an opportunity to cure following written notice to
the Executive; or (ii) the conviction by the Executive of a felony or an act of
fraud against the Company.



 
(b)
Effects of Termination.  In the event that the Agreement is terminated pursuant
to Section 5(a) or upon expiration of the term of the Agreement, neither the
Executive nor the Company shall have any further obligations hereunder except
for (a) obligations occurring prior to the date of termination, and
(b) obligations, promises or covenants contained herein which are expressly made
to extend beyond the term of the Agreement.



7.           Revealing of Trade Secrets, etc.  Executive acknowledges the
interest of the Company in maintaining the confidentiality of information
related to its business and shall not at any time during the Employment Term or
thereafter, directly or indirectly, reveal or cause to be revealed to any person
or entity the supplier lists, customer lists or other confidential business
information of the Company; provided, however, that the parties acknowledge that
it is not the intention of this paragraph to include within its subject matter
(a) information not proprietary to the Company, (b) information which is then in
the public domain through no fault of Executive, or (c) information required to
be disclosed by law.
 
8.           Indemnification.  In the event Executive is made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by the Company
against Executive, by reason of the fact that Executive was performing services
under this Agreement or that Executive was or is an officer, director or
employee of the Company, then the Company shall indemnify, hold harmless and
defend Executive against all expenses (including attorneys' fees and expenses),
judgments, fines and amounts paid in settlement, as actually and reasonably
incurred by Executive in connection therewith, to the maximum permitted by
applicable law.  The advance of expenses shall be mandatory to the extent
permitted by applicable law.  In the event that both Executive and the Company
are made party to the same third-party action, complaint, suit or proceeding,
the Company agrees to engage counsel, and Executive consents to use the same
counsel, which consent will not be unreasonable withheld, provided that if
counsel selected by the Company shall have a conflict of interest that prevents
such counsel from representing Executive and the Company at the same time,
Executive may engage separate counsel and the Company shall pay all reasonable
attorneys' fees and expenses of separate counsel.  The Company shall not be
required to pay the fees of more than one law firm except as described in the
preceding sentence.  Further, while Executive is expected to faithfully
discharge his duties under this Agreement, Executive shall not be held liable to
the Company for errors or omissions made in good faith where Executive has not
exhibited intentional misconduct or performed criminal or fraudulent
acts.  Notwithstanding the above, the Company’s obligation to indemnify
Executive is subject to any prohibitions as a matter of law that the company
cannot indemnify the executive.
 
 
 

--------------------------------------------------------------------------------

 


9.           Non-Solicitation.  During the Restricted Period, without the prior
written consent of the Company, the Executive shall not, directly or indirectly:
(i) contact or solicit any current, former, or known potential customer of the
Company or any of the customer’s subsidiaries, or affiliates; or (ii) hire or
solicit, or cause others to hire or solicit, for employment by any person other
than the Company or any affiliate or successor of the Company, any employee of,
or person employed within the two years preceding the Executive's hiring or
solicitation of such person by, the Company and its affiliates or successors or
encourage any such employee to leave his or her employment.


10.           Arbitration.  If a dispute should arise regarding this Agreement,
all claims, disputes, controversies, differences or other matters in question
arising out of this relationship shall be settled finally, completely and
conclusively by arbitration of three arbitrators, which is mutually agreed upon,
in Houston, Texas, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the "Rules").  Arbitration shall be initiated
by written demand. If agreement on the composition of the panel is not possible,
the rules of the American Arbitration Association shall prevail. This Agreement
to arbitrate shall be specifically enforceable only in the District Court of
Harris County, Texas.  A decision of the arbitrators shall be final, conclusive
and binding on the Company and the Executive, and judgment may be entered in the
District Court of Harris County, Texas, for enforcement and other benefits.  On
appointment, the arbitrators shall then proceed to decide the arbitration
subjects in accordance with the Rules.  Any arbitration held in accordance with
this paragraph shall be private and confidential.  The matters submitted for
arbitration, the hearings and proceedings and the arbitration award shall be
kept and maintained in strictest confidence by Executive and the Company and
shall not be discussed, disclosed or communicated to any persons.  On request of
any party, the record of the proceeding shall be sealed and may not be disclosed
except insofar, and only insofar, as may be necessary to enforce the award of
the arbitrators and any judgment enforcing an award.  The prevailing party shall
be entitled to recover reasonable and necessary attorneys' fees and costs from
the non-prevailing party.


11.           Survival.  In the event that this Agreement shall be terminated,
then notwithstanding such termination, the obligations of Executive pursuant to
Section 7 of this Agreement shall survive such termination and any obligations
of the Company pursuant to Section 5 of this Agreement shall survive such
termination.
 
 
 

--------------------------------------------------------------------------------

 


12.           Contents of Agreement, Parties in Interest, Assignment, etc.  This
Agreement sets forth the entire understanding of the parties hereto with respect
to the subject matter hereof.  All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, representatives, successors and assigns of the parties hereto,
except that the duties and responsibilities of Executive hereunder which are of
a personal nature shall neither be assigned nor transferred in whole or in part
by Executive.  This Agreement shall not be amended except by a written
instrument duly executed by the parties.


13.           Severability; Construction.  If any term or provision of this
Agreement shall be held to be invalid or unenforceable for any reason, such term
or provision shall be ineffective to the extent of such invalidity or
unenforceability without invalidating the remaining terms and provisions hereof,
and this Agreement shall be construed as if such invalid or unenforceable term
or provision had not been contained herein.  The parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.


14.           Notices.  Any notice, request, instruction or other document to be
given hereunder by any party to the other party shall be in writing and shall be
deemed to have been duly given when delivered personally; or five (5) days after
dispatch by registered or certified mail, postage prepaid, return receipt
requested; or one (1) day after dispatch by overnight courier service; in each
case, to the party to whom the same is so given or made:


If to the Company addressed to:


Bering Exploration, Inc.
710 Post Oak, Suite 410
Houston, Texas 77024
Attn:  J. Leonard Ivins


If to Executive addressed to:


Frederick Huttner
______________________
______________________


or to such other address as the one party shall specify to the other party in
writing.


15.           Counterparts and Headings.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all which
together shall constitute one and the same instrument.  All headings are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.


16.           Governing Law; Venue.  This Agreement shall be construed and
enforced in accordance with, the laws of the State of Texas, without regard to
the conflict of laws provisions thereof.  Venue of any dispute concerning this
Agreement shall be exclusively in Harris County, Texas.


17.           Waiver.                       The failure of either party to
enforce any provision of this Agreement shall not be construed as a waiver or
limitation of that party’s right to subsequently enforce and compel strict
compliance with every provision of this Agreement.




[Remainder of page intentionally left blank]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the Effective Date.


Executive
 
BERING EXPLORATION, INC.
                         
/s/ Frederick Huttner
 
/s/J. Leonard Ivins
 
Frederick Huttner
 
J. Leonard Ivins, CEO & Director
 


 
 

--------------------------------------------------------------------------------

 
 